Case: 09-60432     Document: 00511224224          Page: 1    Date Filed: 09/03/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                         September 3, 2010
                                       No. 09-60432
                                                                            Lyle W. Cayce
                                                                                 Clerk
HUGO ROMEO OROSCO,

                                                   Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,


                                                   Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A070-643-979


Before CLEMENT, SOUTHWICK, and HAYNES, Circuit Judges.
PER CURIAM:*
        Petitioner Hugo Romeo Orosco (“Orosco”) is a native and citizen of
Guatemala who was convicted in 1994 and 2001 of violating section 20002(a) of
the California Vehicle Code. In 2006, Orosco was charged with removal, and he
conceded that he was removable as charged. Orosco applied for cancellation of
removal under 8 U.S.C. § 1229b(b)(1). An immigration judge (“IJ”) denied
Orosco’s application. The IJ found that Orosco’s 1994 and 2001 convictions were
crimes involving moral turpitude and, as a result, the IJ found that Orosco was

        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-60432    Document: 00511224224       Page: 2   Date Filed: 09/03/2010

                                   No. 09-60432

ineligible for cancellation of removal under § 1229b(b)(1). Orosco appealed the
IJ’s decision to the Board of Immigration Appeals (“BIA”). The BIA agreed with
the IJ’s decision and dismissed Orosco’s appeal. Orosco petitions this court for
review of the BIA’s decision.     We GRANT Orosco’s petition for review and
REVERSE and REMAND.
               I. FACTUAL AND PROCEDURAL HISTORY
      Orosco entered the United States in 1989 without first being inspected or
admitted by an immigration officer. In 2006, he and his wife were charged by
the Department of Homeland Security with removal.             Orosco and his wife
conceded that they were removable as charged, and they both applied for
cancellation of removal under 8 U.S.C. § 1229b(b)(1). Under § 1229b(b)(1), an
alien is eligible for cancellation of removal if he: (A) “has been physically present
in the United States for a continuous period of not less than 10 years
immediately preceding the date of such application;” (B)“has been a person of
good moral character during such period;” (C)“has not been convicted of an
offense under” 8 U.S.C. § 1182(a)(2) (referring to crimes involving moral
turpitude); and (D) “establishes that removal would result in exceptional and
extremely unusual hardship to the alien’s spouse, parent, or child, who is a
citizen of the United States or an alien lawfully admitted for permanent
residence.” After conducting a hearing on their applications for cancellation of
removal, the IJ granted Orosco’s wife’s application but denied his application.
The IJ found that Orosco had satisfied requirements (A), (B), and (D) but was
ineligible for cancellation because he could not satisfy requirement (C).
      The IJ found that Orosco failed to satisfy requirement (C) because he had
been convicted of a crime involving moral turpitude (“CIMT”). Specifically, in
1994 and 2001, Orosco was convicted of violating section 20002(a) of the
California Vehicle Code. At all times relevant to this appeal, section 20002(a)
required a driver who was involved in an accident resulting in property damage

                                         2
   Case: 09-60432    Document: 00511224224      Page: 3    Date Filed: 09/03/2010

                                    No. 09-60432

to immediately stop and leave certain information. C AL. V EH. C ODE § 20002(a).
The IJ found that Orosco’s 1994 and 2001 convictions were for crimes involving
moral turpitude. In making its determination, the IJ did not rely on evidence
found in Orosco’s record of conviction; instead, the IJ relied on testimony elicited
from Orosco during the immigration hearing and a police report. Orosco
appealed the IJ’s decision to the BIA, arguing that he had not been convicted of
a CIMT.
      The BIA heard and dismissed Orosco’s appeal.           The BIA found that
Orosco’s convictions under section 20002(a) were categorically crimes involving
moral turpitude and, therefore, that Orosco was ineligible for cancellation of
removal. Alternatively, the BIA found that even if Orosco’s convictions under
section 20002(a) were not categorically crimes involving moral turpitude, it
would find Orosco’s convictions to be such under a modified categorical approach
in light of Orosco’s testimony and the police report. Orosco petitioned this court
for review of the BIA’s decision.
                              II. JURISDICTION
      This court has “jurisdiction to review . . . questions of law associated with
[a] claim for discretionary relief.” Garcia-Maldonado v. Gonzales, 491 F.3d 284,
287 (5th Cir. 2007) (citing 8 U.S.C. § 1252(a)(2)(D)).       Because the issue of
whether Orosco has been convicted of “a CIMT is a purely legal question, we
have jurisdiction to consider [his] petition.” Id.
                        III. STANDARD OF REVIEW
      We apply “a two-part standard of review to the BIA’s conclusion that an
alien has committed a crime involving moral turpitude:           First, we accord
substantial deference to the BIA’s definition of the term ‘moral turpitude;’ and
“Second, we review de novo whether the elements of the state or federal [offense
at issue] fit the BIA’s definition of a [crime involving moral turpitude].”



                                         3
   Case: 09-60432    Document: 00511224224       Page: 4   Date Filed: 09/03/2010

                                   No. 09-60432

Amouzadeh v. Winfrey, 467 F.3d 451, 455 (5th Cir. 2006) (alterations in the
original); Rodriguez-Castro v. Gonzales, 427 F.3d 316, 320 (5th Cir. 2005).
                                IV. DISCUSSION
      On appeal, Orosco contends that he is eligible for discretionary
cancellation of removal because his convictions under section 20002(a) of the
California Vehicle Code do not qualify as crimes involving moral turpitude. The
BIA, through its administrative decisions, has crafted the following definition
of the term “moral turpitude”:
    Moral turpitude refers generally to conduct that shocks the public
    conscience as being inherently base, vile, or depraved, and contrary
    to the accepted rules of morality and the duties owed between
    persons or to society in general. Moral turpitude has been defined
    as an act which is per se morally reprehensible and intrinsically
    wrong, or malum in se, so it is the nature of the act itself and not
    the statutory prohibition of it which renders a crime one of moral
    turpitude. Among the tests to determine if a crime involves moral
    turpitude is whether the act is accompanied by a vicious motive or
    a corrupt mind.
Amouzadeh, 467 F.3d at 455. In determining whether a state law meets the
BIA’s definition of “moral turpitude,” we employ a categorical approach that
“focuses on the inherent nature of the crime, as defined in the statute . . ., rather
than the circumstances surrounding the particular transgression.” Id. (quotation
marks omitted) (emphasis added). “When applying the categorical approach, the
statute must be read at the minimum criminal conduct necessary to sustain a
conviction under the statute.” Rodriguez-Castro, 427 F.3d at 320 (quotation
marks omitted). “Generally, a statute that encompasses both acts that do and do
not involve moral turpitude cannot be the basis of removal determination under
the categorical approach.” Id. “An exception to this general rule is made if the
statute is divisible into discrete subsections of acts that are and those that are
not [crimes involving moral turpitude].” Amouzadeh, 467 F.3d at 455 (quotation
marks omitted) (alteration in the original). “If the statute is divisible, we [apply


                                         4
   Case: 09-60432      Document: 00511224224          Page: 5     Date Filed: 09/03/2010

                                      No. 09-60432

a modified categorical approach and] look at the alien’s record of conviction to
determine whether he has been convicted of a subsection that qualifies as a”
CIMT. Id. (quotation marks omitted).
      The BIA applied the categorical approach and then, in the alternative, the
modified categorical approach to find that Orosco’s convictions under section
20002(a) of the California Vehicle Code were crimes involving moral turpitude.
After applying both approaches to the facts at hand, we conclude that the BIA’s
decision was incorrect.
A. The Categorical Approach
      Orosco was convicted in 1994 and 2001 of violating section 20002(a) of the
California Vehicle Code.1 As stated above, under the categorical approach, we
must look at the “minimum criminal conduct necessary to sustain a conviction
under” section 20002(a), and if that minimum conduct “is not necessarily


      1
        In 1994, section 20002(a) read as follows:
      (a) The driver of any vehicle involved in an accident resulting in damage to any
      property, including vehicles, shall immediately stop the vehicle at the scene of
      the accident and do either of the following:
      (1) Locate and notify the owner or person in charge of that property of the name
      and address of the driver and owner of the vehicle involved and, upon locating
      the driver of any other vehicle involved or the owner or person in charge of any
      damaged property, upon being requested, present his or her driver’s license, and
      vehicle registration, to the other driver, property owner, or person in charge of
      that property. The information presented shall include the current residence
      address of the driver and of the registered owner. If the registered owner of an
      involved vehicle is present at the scene, he or she shall also, upon request,
      present his or her driver’s license information, if available, or other valid
      identification to the other involved parties.
      (2) Leave in a conspicuous place on the vehicle or other property damaged a
      written notice giving the name and address of the driver and of the owner of the
      vehicle involved and a statement of the circumstances thereof and shall without
      unnecessary delay notify the police department of the city wherein the collision
      occurred or, if the collision occurred in unincorporated territory, the local
      headquarters of the Department of the California Highway Patrol. CAL . VEH .
      CODE § 20002(a) (1994).
      The 2001 version of § 20002(a) differs only with respect to the text of subsection
      (a) in a way not material here.


                                              5
   Case: 09-60432     Document: 00511224224      Page: 6    Date Filed: 09/03/2010

                                   No. 09-60432

contrary to accepted rules of morality,” a conviction under § 20002(a) will not
categorically be a CIMT. See Garcia-Maldonado, 491 F.3d at 288-89. Under
section 20002(a)(2), a driver in an accident resulting in property damage to
another vehicle will violate the statute if he: (1) stops; (2) leaves in a conspicuous
place on the other vehicle his name, his address, and a statement of the
circumstances that lead to the accident; and (3) notifies the police; but (4)
willfully fails to leave the name of the owner of the vehicle. C AL V EH. C ODE §
20002(a)(2) (1994) and (2001); see People v. Crouch, 166 Cal. Rptr. 818, 823 (Cal.
Ct. App. 1980) (showing that an individual violates section 20002(a) by willfully
failing to give all the information required by the statute).
      “Moral turpitude refers generally to conduct that shocks the public
conscience as being inherently base, vile, or depraved, and contrary to the
accepted rules of morality . . . .” Amouzadeh, 467 F.3d at 455. The failure to
report an accident involving a parked car to the local police department after
leaving the name and address to notify the driver of the parked car of the
incident is not conduct that rises to the level of moral turpitude; accordingly, we
find that the BIA erred when it found that Orosco’s convictions under section
20002(a) of the California Vehicle Code were categorically crimes involving
moral turpitude. See Garcia-Maldonado, 491 F.3d at 289 (finding that a state
statute was not categorically a CIMT because the statute could be violated by
the failure to share information); Serrano-Castillo v. Mukasey, 263 F. App’x 625,
626 (9th Cir. 2008) (unpublished) (“Violations of Cal. Vehicle Code § 20002 do
not categorically involve moral turpitude.”).
B. The Modified Categorical Approach
      As an alternative basis for its decision, the BIA held that Orosco’s
convictions would also be considered crimes involving moral turpitude under the
modified categorical approach.        The modified categorical approach could
conceivably apply here only if there were some minimum criminal conduct that

                                          6
   Case: 09-60432    Document: 00511224224      Page: 7   Date Filed: 09/03/2010

                                  No. 09-60432

would violate this statute and constitute a CIMT under the definition discussed
above and some that would not be a CIMT.        See Amouzadeh, 467 F.3d at 455
(quotation marks omitted) (alteration in the original). To determine whether
section 20002(a) is such a statute, we begin our analysis by examining the mens
rea requirement for a conviction under section 20002(a). An act can be a CIMT
if it “involves . . . a vicious motive or a corrupt mind.” Amouzadeh, 467 F.3d at
455; Okabe v. INS, 671 F.2d 863, 865 (5th Cir. 1982) (“Offering a bribe under
this statute is a crime involving moral turpitude, for a corrupt mind is an
essential element of the offense.”). To be convicted under section 20002(a), the
state must prove the following: “(1) that the defendant knew he had been
involved in an accident, (2) which he knew resulted in damage to [property] and
that, (3) he knowingly and willfully left the scene of the accident [and] (4)
[willfully failed to give] the required information . . . .” Crouch, 166 Cal. Rptr.
at 823. There is no corrupt mind or vicious motive element in section 20002(a).
As a consequence, no act under section 20002(a) can be a CIMT based on our
corrupt mind and vicious motive jurisprudence.
      An act can also be deemed a CIMT if the act itself is “morally
reprehensible and intrinsically wrong” or “malum in se.” Amouzadeh, 467 F.3d
at 455; see also In re Lopez-Meza, 22 I. & N. Dec. 1188, 1193 (B.I.A. 1999)
(describing the following crimes as those “involving acts of baseness or depravity
[which] have been found to be crimes involving moral turpitude even though
they have no element of fraud and, in some cases, no explicit element of evil
intent:” (1) murder, (2) rape, (3) robbery, (3) kidnaping, (4) voluntary
manslaughter, (5) some involuntary manslaughter offenses, (6) aggravated
assaults, (7) mayhem, (8) theft offenses, (9) spousal abuse, (10) child abuse, (11)
and incest. ).   We have deemed a number of acts to be intrinsically wrong or
malum in se such that they are crimes involving moral turpitude. For example,



                                        7
   Case: 09-60432      Document: 00511224224         Page: 8     Date Filed: 09/03/2010

                                      No. 09-60432

the failure to stop and render aid, Garcia-Maldonado,2 491 F.3d at 290 (“The
subsection of section 550.21 that criminalizes failure to render aid proscribes
behavior that runs contrary to accepted social duties . . . and is ‘intrinsically
wrong.’”), and theft, Okoro v. INS, 125 F.3d 920, 926 (5th Cir.1997). Section
20002(a) proscribes the willful failure to provide identifying information after
knowingly being involved in an accident resulting in property damage. The
failure to stop and provide information after an auto accident involving property
damage is not morally reprehensible and intrinsically wrong or malum in se.
       Finally, we will examine whether any act under section 20002(a) would
involve as an element of the offense fraud or deception because such acts tend
to be crimes involving moral turpitude. Hyder v. Keisler, 506 F.3d 388, 391 (5th
Cir. 2007) (“We have repeatedly emphasized that crimes whose essential
elements involve fraud or deception tend to be CIMTs.”). “If the government
must prove that the defendant acted . . . intentionally [to] deceive[] someone, we
have been more likely to classify [the criminal act] as a crime of moral
turpitude.” Omagah v. Ashcroft, 288 F.3d 254, 260 (5th Cir. 2002). Section
20002(a) does not contain as an element of the crime any fraud or deceptive
element; therefore, the government, in any case under section 20002(a), would
not have to prove any fraud, false statement or deception to obtain a conviction.
Accordingly, our fraud and deceit jurisprudence does not show that any act
under section 20002(a) is a CIMT.




       2
         The government makes much of the failure to stop under section 20002(a), and,
relying on Garcia-Maldonado, argues that the failure to stop renders a crime a CIMT. Our
decision in Garcia-Maldonado does not reach that far. The failure to stop was not the element
that rendered the crime in Garcia-Maldonado a CIMT; rather, it was the failure to render aid
that was dispositive because such conduct is intrinsically wrong. See 491 F.3d at 290.

                                             8
   Case: 09-60432       Document: 00511224224          Page: 9    Date Filed: 09/03/2010

                                       No. 09-60432

       In light of our precedents, section 20002(a) does not involve any conduct
that can be deemed a CIMT and the modified categorical approach does not come
into play.3
                                      V. Conclusion
       Because we conclude that Orosco’s convictions under section 20002(a) are
not crimes involving moral turpitude, we find that the BIA erred when it deemed
him ineligible for cancellation of removal.4 Accordingly, we GRANT Orosco’s
petition for review, and we REVERSE the BIA’s decision and REMAND to the
BIA for further proceedings consistent with this opinion.




       3
         We note that in applying the modified categorical approach, the BIA relied on a police
report and testimony elicited from Orosco during the immigration proceedings. Orosco objects
to considering such evidence for this purpose. Given our resolution of the CIMT issue, we
decline to address this issue.
       4
          Our conclusion that Orosco is eligible for cancellation of removal should not be
confused with a finding that Orosco is entitled to cancellation of removal. The Attorney
General may ultimately choose to deny Orosco’s application for cancellation, and such a
decision is within the Attorney General’s discretion. See § 1229b(b)(1) (stating that the
Attorney General “may cancel removal” of an alien who meets the statutory requirements for
cancellation).

                                              9